Citation Nr: 0021397	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.

3.  Entitlement to service connection for lumbar disc 
disease.  

4.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated
as 20 percent disabling.  

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
June 1981.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case, as it concerns the evaluation of the 
veteran's lumbosacral strain, arose from a January 1993 
rating action which confirmed a 20 percent disability 
evaluation for that disorder.  A notice of disagreement with 
that decision was received in March 1993, and a statement of 
the case was issued in May 1993.  A substantive appeal was 
received in June 1993, and a hearing at which the veteran 
testified was conducted at the RO in February 1994.  

The remaining issues on appeal arise from a November 1994 
rating action, with which the veteran expressed disagreement 
later that month.  A statement of the case was issued in 
January 1995, and a substantive appeal was received in April 
1995.  A hearing at which the veteran testified was also 
conducted at the RO later that month, 

and a supplemental statement of the case was issued in 
November 1995.  It appears from the record that, in December 
1995, the veteran was incarcerated at a Federal prison, where 
he apparently remained until June 1998.

In October 1998, the veteran appeared at a hearing conducted 
by the undersigned Member of the Board in Washington, DC., 
and, in April 1999, the Board issued a decision which, in 
pertinent part, remanded the present claims for additional 
development.  A supplemental statement of the case was issued 
in February 2000, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  The veteran's assertion that he has PTSD which is related 
to service is not supported by medical evidence that would 
render the claim for service connection for that disability 
plausible under the law.

2.  Medical opinions of record, showing that the veteran's 
lumbar disc disease is considered either to be related to his 
in-service back injury, or to represent an aggravation of his 
original in-service back injury, or that it was at least 
possible that it is related to his in-service back injury, 
place the evidence in approximate balance as to whether the 
disorder should be service connected.  

3.  By this decision, service connection is established for 
lumbar disc disease.  

4.  Multiple letters from a VA physician, who has been 
treating the veteran, reflect that the veteran developed 
depression as a consequence of the chronic pain associated 
with his lumbar disc disease.  

5.  The medical evidence does not show the veteran's service-
connected lumbosacral strain, in and of itself, to be 
productive of severe impairment.  




CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).

2.  Granting the benefit of the doubt to the veteran, the 
Board concludes that the criteria to establish service 
connection for lumbar disc disease are met.  38 U.S.C.A. 
§§ 5107(b), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(a), 3.303(d), 3.310 (1999). 

3.  Depression is proximately due to the veteran's lumbar 
disc disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.310 (1999).

4.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.7, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The threshold question to be answered regarding any claim is 
whether it is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See Morton v. West, 12 Vet. App. 477, 
480 (1999), req. for en banc consid. denied, 13 Vet.App. 205 
(1999) (per curiam) (noting that the Federal Circuit, in Epps 
v. Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet.App. 128 (1997).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  Of those three 
elements, the significant one in this case is the requirement 
that there be medical nexus evidence to connect the currently 
diagnosed PTSD to an in-service stressor or stressors.

A review of the evidence in this case reflects that the 
veteran is diagnosed to have PTSD, with the first record on 
which this is shown being dated in 1993.  Not all of the 
records on which this diagnosis is reflected, however, 
contain a description of the events believed to have caused 
that disability.  Significantly, of those medical records 
that do show the basis for this diagnosis, they reflect that 
this disorder was considered to have been caused by physical 
injuries, physical deterioration, humiliation, and abuse 
which arose in the veteran's post-service employment 
environment.  These medical records do not include any 
reference to events in service as causing the disorder. 

In the context of his claim for VA benefits, it is observed 
that the veteran mentioned he was involved in the recovery of 
a corpse in service, and he has contended that it was this 
event which triggered the onset of PTSD.  With respect to 
this event, it is observed that a reference to it was made in 
the veteran's service medical records, and we will accept 
that reference as confirmation that this event occurred.  As 
set forth above, however, this event was not described in any 
of the medical records on which PTSD is diagnosed, as a cause 
of the veteran's PTSD, and there is no evidence showing that 
the veteran possesses the requisite medical expertise that 
would otherwise permit him to provide a probative opinion 
regarding the cause of that disorder.  Under these 
circumstances, we must conclude that the present record lacks 
competent (medical) evidence linking the veteran's PTSD to 
his service.  As a result, a necessary requirement for 
establishing a well-grounded claim for PTSD has not been 
presented.  See Cohen, supra.  

As noted above, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet.App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board recognizes that, in a PTSD claim, as with any other 
claim, we must consider only the evidence in support of the 
claim in assessing whether it is well grounded.  See Harth v. 
West, ___ Vet.App. ___, No. 98-2061, slip op. at 6 (July 19, 
2000).  We have done so here, and have found no competent 
(medical) evidence to relate PTSD to service.  In the absence 
of a well-grounded claim for service connection for PTSD, 
there is no duty to assist the veteran further in the 
development of that claim, and the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993).  Accordingly, as claims that are not well grounded do 
not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for PTSD 
must be denied.  

II.  Lumbar Disc Disease

Regarding the veteran's claim for service connection for 
lumbar disc disease, the evidence, although voluminous, may 
be briefly summarized on this point.  The record shows that 
the veteran is currently service connected for lumbar strain.  
This was based on a lifting injury to his low back that was 
sustained in service.  Post-service records reflect fairly 
consistent complaints of low back discomfort, but it was not 
until 1986 that X-rays of the lumbosacral spine revealed the 
presence of narrowing disc space.  It was not until the 
following year, August 1987, shortly after the veteran's 
involvement in an automobile accident, when an MRI revealed 
the presence of disc herniation at L4-5 and L5-S1.  
Thereafter, the medical evidence has been consistent as to 
the presence of lumbar disc disease.  The question which must 
be addressed, with respect to the veteran's appeal, is the 
cause of that disc disease.  

In an attempt to discern the etiology of the veteran's disc 
disease, a number of medical opinions have been obtained.  Of 
significance are three letters received from Conrad K. King, 
Jr., MD, who was apparently involved in the treatment the 
veteran received in 1987, when disc disease was first 
diagnosed.  Dr. King's most recent letter was received in May 
1999.  In this letter, Dr. King remarked that, while in his 
initial letter (dated in May 1995) he had indicated he could 
not reasonably determine when the veteran first sustained a 
herniated disc, he meant to convey in his second letter, 
dated in June 1995, that it was his opinion that the 
veteran's lumbar disc herniation had resulted from, and was 
directly related, to his military service.  He reiterated 
this view in his May 1999 letter, stating, 

it is my opinion within a reasonable degree of 
medical certainty and probability that the 
patient's lumbar disc herniation is directly 
related to his military service . . . .

A statement from another private physician, Randall M. Smith, 
MD, also dated in May 1999, supports Dr. King's conclusion.  
In his statement, Dr. Smith briefly summarizes the veteran's 
history, and provides a description of the veteran's current 
impairment.  He goes on to state:

I believe, within a reasonable degree of medical 
certainty, that [the veteran's] service related 
injury at age 19 or 20 did damage to the annular 
ligament, thus causing eventual disc herniation, 
aggravated by the July, 1987 automobile accident.  
Even without the automobile accident though, 
everything was set in stone with the initial 
injury at a young age, his physical activity and 
daily activities only proceeded to cause the discs 
to degenerate and herniate through the years 
leaving him with his permanent residual problem 
which, once again, is directly related to his 
service related injury at his young age of 19 or 
20 . . . .

In addition to the foregoing, the veteran was examined for VA 
purposes in October 1999, in connection with his claim.  The 
physician who conducted that examination also briefly 
reviewed the veteran's history, and described the veteran's 
current impairment.  He went on to opine that there was 
evidence of on-going back pain problems following service, 
and that it was reasonable to conclude that there was some 
residual injury to the back responsible for the ongoing 
symptoms.  As far as when the disc herniation occurred, this 
physician stated that "it is not possible to identify that 
from the records available."  He went on as follows:

The negative lumbosacral spine x-rays from 1983 
and 1984 suggest that disc degeneration developed 
subsequent to 1984.  The first x-ray report 
showing some evidence of that was in 1986 with 
mild narrowing of the lumbosacral disc space.  The 
occurrence of a motor vehicle accident in 1985 or 
1986 could easily have been responsible for the 
disc herniations found on the MRI scan done in 
1992 and the CT scan done in 1994.  There has been 
no significant radiographic evidence of 
progression according to current x-ray findings.  

Therefore, I conclude, from the evidence 
available, that there was a minor, mechanical 
injury to the lower back in the military service, 
and that there have been subsequent injuries 
aggravating the original condition and causing 
further deterioration.  

As set forth above, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a).  Furthermore, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

On the foregoing record, it is apparent that the veteran 
injured his low back during service, and that he complained 
of back pain at various times during the years immediately 
after service.  It is also apparent that, shortly before he 
was actually diagnosed to have a herniated disc in his 
lumbosacral spine in 1987, the veteran was involved in an 
automobile accident.  Nevertheless, most of the records on 
which opinions regarding the etiology of the veteran's disc 
disease are set forth, generally show that it is considered 
to have been related to the veteran's in-service injury; that 
it was an aggravation of his original service injury; or that 
it was at least possible that it is related to his service 
injury.  

Under the foregoing circumstances, the Board concludes that 
the unique facts presented here raise a reasonable doubt 
regarding whether or not the veteran's lumbar disc disease is 
related to his military service.  Granting the veteran the 
benefit of that doubt as required by 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102, we conclude that the veteran's lumbar disc 
disease is proximately due to his lumbar strain, the onset of 
which occurred during service.  Accordingly, service 
connection is warranted under the reasonable doubt doctrine.

III.  Psychiatric Disorder, other than PTSD

With respect to this aspect of the veteran's claim, he 
contends that he developed depression as a result of the pain 
caused by his service-connected back disability.  In support 
of this contention, the record contains several letters from 
a VA physician treating the veteran.  These letters, dated in 
December 1994, August 1995, October 1995, and September 1998, 
essentially reflect that the veteran has depression, or a 
dysthymic disorder, secondary to the chronic pain he 
experiences from his back disorder.  

At the time the statements from the VA physician were 
written, the veteran's only service-connected back disorder 
was his lumbosacral strain.  In addition, it appeared that 
the veteran's complaints of pain were due to his lumbar disc 
disease.  Since, by this decision of the Board, service 
connection has been established for the veteran's lumbar disc 
disease, the source of the veteran's back pain is service 
connected.

Accordingly, with the medical evidence showing that the 
veteran's depression is secondary to what is now a service 
connected disability, service connection for depression may 
be established.  See 38 C.F.R. § 3.310.  

IV.  Increased Rating for Lumbosacral Strain

As an initial matter, the Board observes that, when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disabilities at 
issue have worsened are, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disability at issue is worse than currently evaluated by the 
RO, and he has, therefore, stated a claim which is well 
grounded.  With that initial burden having been satisfied, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  The Court has held that the 
duty to assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

In this regard, the record reflects that voluminous 
outpatient treatment records have been associated with the 
claims file, and the veteran has been examined for VA 
purposes in connection with this claim.  It has not been 
argued that additional, relevant evidence is available.  In 
view of this, and the accumulation of evidence that has taken 
place, it is the Board's view that the duty to assist the 
veteran in the development of his claim has been 
accomplished.  

As to the evaluation of the veteran's disability, that is 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  However, where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992)

In this case, the record reflects that the veteran sustained 
a low back injury while lifting what were described as heavy 
boxes in service in August 1979.  Subsequent service medical 
records reflect additional low back complaints, although, 
when he was examined in connection with his discharge from 
service in June 1981, the veteran's spine was considered 
normal upon clinical evaluation.  

In September 1982, the veteran apparently submitted his 
original application for VA benefits.  This included a claim 
for benefits arising out of a back condition that the veteran 
indicated had its onset in 1978.  In connection with that 
claim, he underwent a VA examination in October 1983.  The 
report from that examination revealed that the veteran 
complained of pain and aching of the low back, which was 
aggravated by prolonged standing or bending.  Clinical 
evaluation revealed the presence of paraspinal muscle spasm, 
and limited flexion and lateral rotation of the lumbar spine.  
Forward flexion was from 0 to 50 degrees and lateral rotation 
was from 0 to 25 degrees.  X-rays of the lumbar spine 
reportedly revealed no abnormalities, and the veteran was 
diagnosed as having "Residual of injury to back: Lumbosacral 
Strain - associated with limitation of full range of motion 
of the lumbar spine."  

In a December 1983 rating action, service connection was 
established for lumbosacral strain.  This was assigned a 20 
percent disability rating, effective from August 1982.  The 
veteran's lumbosacral strain has remained rated as 20 percent 
disabling to the present time.  

In October 1992, the veteran submitted an informal 
application for an increased rating, which is the claim from 
which this appeal arises.  In connection with this claim, VA 
treatment records dated between 1991 and 1999 have been 
associated with the claims file.  In addition, private 
medical records dated between 1992 and 1999 have been 
obtained, and the veteran was examined for VA purposes on a 
number of occasions.  These records consistently show that 
the veteran has complained of low back pain, which has 
apparently limited the range of motion of his lumbar spine, 
and has required treatment at a VA pain management clinic.  
The records, however, are also consistent in showing that it 
was the veteran's lumbar disc disease considered to be 
responsible for his back complaints.  Thus, despite the 
rather large amount of medical records associated with the 
claims file, there are essentially no records reflecting 
impairment which has been considered by those treating the 
veteran to have been caused by the disability at issue.  

Instructive in this regard is the most recent report of VA 
examination, in October 1999.  At that time, it was recorded 
that the veteran complained of day-long pain across his lower 
lumbar area, which occasionally radiated down his left thigh 
to his knee.  Physical examination revealed that the veteran 
walked very slowly, and stopped to pause in apparent 
distress.  Although the lumbar spine had a normal contour, 
the veteran's range of motion was only to 30 degrees in 
forward flexion, to 15 degrees extension, and to 25 degrees 
in bending to the right and left.  At the same time, straight 
leg raises were negative to 80 degrees on the right and left, 
and bilateral patellar and Achilles reflexes were equal at 
+2.  There was, however, a giving-way type of weakness of the 
dorsiflexors and plantar flexors of both ankles and toes, and 
of the flexors of both knees.  After review of this evidence, 
as well as X-rays of the lumbosacral spine taken in 
connection with the examination, the pertinent diagnosis was 
"Chronic low back pain due to degenerated and herniated 
discs at L4-5 and L5-S1."  

Lumbosacral strain is evaluated under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 5295.  Under this code, a 
20 percent rating is assigned with the presence of this 
condition, with muscle spasm on extreme forward bending, loss 
of lateral spine motion.  A 40 percent rating, the highest 
rating under this Code, is assigned when the condition is 
severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Since, in this case, the evidence does not show that the 
veteran's lumbosacral strain, as opposed to lumbar disc 
disease, is productive of the criteria which must be met to 
assign an increased schedular rating, the veteran's appeal in 
this regard must be denied.  Similarly, since the medical 
evidence fails to show that it is the veteran's service-
connected lumbosacral strain which is responsible for his 
complaints of pain and any resulting functional impairment 
due to pain, including during flare-ups, as discussed in the 
decision of the Court of Appeals for Veterans Claims in 
DeLuca v. Brown, supra, consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45 does not provide a basis upon which to 
assign an increased rating for lumbosacral strain in this 
case.   

The Board is aware that, in effectuating the grant of service 
connection for lumbar disc disease, the RO may assign an 
additional disability rating for that back disorder.  At this 
time, however, we have before us only the lumbosacral strain 
issue for decision.

ORDER

Service connection for PTSD is denied.  

Service connection for lumbar disc disease is granted.  

Service connection for depression is granted.  

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.


REMAND

Regarding the veteran's claim for TDIU benefits, it must be 
observed that, by this decision, service connection has been 
established for lumbar disc disease and depression.  As such, 
it will now be necessary for the RO to determine the extent 
to which those disabilities cause impairment.  That, in turn, 
could have a significant impact on the outcome of the 
decision regarding the veteran's entitlement to TDIU 
benefits.  As such, these matters are inextricably 
intertwined, and it would be inappropriate at this juncture 
to enter a final determination on the TDIU claim, before a 
determination is made with respect to the ratings to be 
assigned for the veteran's disc disease and depression.  See 
Henderson v. West, 12 Vet.App. 11, 20 (1998), citing Harris 
v. Derwinski, 1 Vet.App. 180 (1991), for the proposition 
that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  

Under the circumstances described above, the veteran's appeal 
is REMANDED to the RO for the following action:

After undertaking any development deemed 
necessary, the RO should review the evidence of 
record and enter its determination as to the 
appropriate disability rating for the veteran's 
lumbar disc disease and depression.  Then, a 
decision should be made as to the veteran's 
entitlement to TDIU benefits.  If the decision as 
to the issue of TDIU benefits remains adverse to 
the veteran, he and his representative should be 
provided a supplemental statement of the case, and 
given a reasonable opportunity to respond before 
the case is returned to the Board for further 
review. 

Although no further action by the veteran is necessary unless 
he receives notice, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



